DETAILED ACTION
This Office Action is in response to RCE filed January 8, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 46, Applicants originally disclosed in paragraph [0048] of current application that “For example, the protective layer 24 could also include magnesium oxide, scandium oxide, aluminum oxide and/or aluminum oxynitride (emphasis added)”, and that “Furthermore, the protective layer 24 may be a single layer or multiple layers of uniform and/or non-uniform composition.”  Applicants further originally disclosed in paragraph [0053] of current Application that “For SiO2, a low damage etch could be a wet etch with buffered hydrofluoric acid”, that “A selective etch of SiN and/or SiO2 to an etch stop layer, such as ITO, ScO, MgO or the like, followed by a low damage removal of the etch stop layer could also be performed (emphasis added)”, that ““For SiN, SiO2 may be used as an etch stop layer”, that “In such embodiments, the protective layer 24 may include the SiN, AlN and/or SiO2 layer as well as the etch stop layer”, and that “Thus, in certain embodiments of the present invention, the protective layer 24 may include multiple layers.”  However, Applicants did not originally disclose that “the first portion of the patterned protective layer comprises a plurality of layers, wherein a first layer of the plurality of layers that is closest to the barrier layer and contacts a lowermost portion of the first sidewall of the gate contact comprises indium tin oxide, scandium oxide, magnesium oxide, aluminum oxide, aluminum oxynitride, silicon nitride, and/or silicon dioxide, and wherein a second layer of the plurality of layers that is closest to the first wing comprises silicon nitride, aluminum nitride, or silicon dioxide” as recited on lines 23-29 for the following reasons: (a) Even though the etch stop layer formed of indium tin oxide is employed, this indium tin oxide etch stop layer is subsequently removed as disclosed in paragraph [0053] of current application, and thus cannot be a part of the patterned protective layer.  (b) Applicants did not originally disclose that, when magnesium oxide or scandium oxide is employed for the protective layer 24, this magnesium oxide or scandium oxide layer is silicon nitride cannot function as an etch stop layer for silicon dioxide, while silicon dioxide can also function as an etch stop layer for silicon nitride, or vice versa, and therefore, it is clear that Applicants did not originally disclose the entirety of the possible combinations of the first and second layer materials recited in claim 46.
(2) Further regarding claim 46, Applicants did not originally disclose that “the first portion of the patterned protective layer comprises a plurality of layers, wherein a first layer of the plurality of layers that is closest to the barrier layer and contacts a lowermost portion of the first sidewall of the gate contact comprises indium tin oxide, scandium oxide, magnesium oxide, aluminum oxide, aluminum oxynitride, silicon nitride, and/or silicon dioxide, and wherein a second layer of the plurality of layers that is closest to the first wing comprises silicon nitride, aluminum nitride, or silicon dioxide” as recited on lines 23-29 for the following reasons: Applicants did not originally disclose a stack of silicon nitride/silicon dioxide/indium tin oxide/silicon dioxide, silicon dioxide/silicon nitride/indium tin oxide/silicon dioxide, silicon nitride/silicon dioxide/silicon etc. due to the phrase “and/or” before “silicon dioxide” on line 26, which suggests that the first layer can have a two or more layer structure, in which case, the patterned protective layer can comprise a three or more layer structure, which Applicants did not originally disclose.
Claims 47 and 48 depend on claim 46, and therefore, claims 47 and 48 also fail to comply with the written description requirement.

Allowable Subject Matter
Claims 1, 4, 7, 8, 11, 12, 22-24, 28, 29, 33, 39, 41, 42, 44 and 45 are allowed, because Hara et al. (US 5,900,641) in view of Costa et al. (US 6,521,961) and further in view of Hongo et al. (JP 2003/086608) do not disclose the limitations “a bottom surface of the first layer that is directly under the first wing and comprising the first material is coplanar with a bottom surface of the lowermost portion of the gate contact” wherein “the first material comprises silicon nitride or silicon dioxide” recited in the amended claim 1, and “the bottom part of the first portion that comprises the first material directly contacts the top surface of the barrier layer and a lowermost portion of the first sidewall of the gate contact, and wherein the first material comprises silicon nitride and/or silicon dioxide” recited in claim 22.

Response to Arguments
Applicants’ arguments with respect to claim 46 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moriuchi et al. (US 6,075,262)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        June 2, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815